


110 HR 1271 IH: To amend title 5, United States Code, to make creditable

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1271
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to make creditable
		  for civil service retirement purposes certain periods of service performed with
		  Air America, Incorporated, Air Asia Company Limited, or the Pacific Division of
		  Southern Air Transport, Incorporated, while those entities were owned or
		  controlled by the Government of the United States and operated or managed by
		  the Central Intelligence Agency.
	
	
		1.Amendments
			(a)In
			 generalSection 8332(b) of title 5, United States Code, is
			 amended—
				(1)by striking
			 and at the end of paragraph (16);
				(2)by striking the
			 period at the end of paragraph (17) and inserting ; and;
				(3)by adding after
			 paragraph (17) the following:
					
						(18)any period of service performed before
				1977, while a citizen of the United States, in the employ of Air America,
				Incorporated, Air Asia Company Limited (a subsidiary of Air America,
				Incorporated), or the Pacific Division of Southern Air Transport, Incorporated,
				at a time when that corporation (or subsidiary) was owned or controlled by the
				Government of the United States and operated or managed by the Central
				Intelligence Agency.
						;
				and
				(4)by adding at the
			 end the following: For purposes of this subchapter, service of the type
			 described in paragraph (18) of this subsection shall be considered to have been
			 service as an employee, and the Office of Personnel Management shall accept the
			 certification of the Director of Central Intelligence or his designee
			 concerning any such service..
				(b)Exemption from
			 deposit requirementSection 8334(g) of title 5, United States
			 Code, is amended—
				(1)by striking or at the end of paragraph (5);
				(2)by striking the
			 period at the end of paragraph (6) and inserting ; or;
			 and
				(3)by adding after
			 paragraph (6) the following:
					
						(7)any service for
				which credit is allowed under section 8332(b)(18) of this
				title.
						.
				2.Applicability
			(a)In
			 generalExcept as otherwise provided in this section, the
			 amendments made by this Act shall apply with respect to annuities commencing on
			 or after the effective date of this Act.
			(b)Provisions
			 relating to current annuitantsAny individual who is entitled to an
			 annuity for the month in which this Act becomes effective may, upon application
			 submitted to the Office of Personnel Management within 2 years after the
			 effective date of this Act, have the amount of such annuity recomputed as if
			 the amendments made by this Act had been in effect throughout all periods of
			 service on the basis of which such annuity is or may be based. Any such
			 recomputation shall be effective as of the commencement date of the annuity,
			 and any additional amounts becoming payable for periods before the first month
			 for which the recomputation is reflected in the individual’s regular monthly
			 annuity payments shall be payable to such individual in the form of a lump-sum
			 payment.
			(c)Provisions
			 relating to individuals eligible for (but not currently receiving) an
			 annuity
				(1)In
			 generalAny individual (not described in subsection (b)) who
			 becomes eligible for an annuity or for an increased annuity as a result of the
			 enactment of this Act may elect to have such individual’s rights under
			 subchapter III of chapter 83 of title 5, United States Code, determined as if
			 the amendments made by this Act had been in effect, throughout all periods of
			 service on the basis of which such annuity is or would be based, by submitting
			 an appropriate application to the Office of Personnel Management within 2 years
			 after—
					(A)the effective date
			 of this Act; or
					(B)if later, the date
			 on which such individual separates from service.
					(2)Commencement
			 date, etc
					(A)In
			 generalAny entitlement to an annuity or to an increased annuity
			 resulting from an application under paragraph (1) shall be effective as of the
			 commencement date of such annuity (subject to subparagraph (B), if applicable),
			 and any amounts becoming payable for periods before the first month for which
			 regular monthly annuity payments begin to be made in accordance with the
			 amendments made by this Act shall be payable to such individual in the form of
			 a lump-sum payment.
					(B)RetroactivityAny
			 determination of the amount or of the commencement date of any annuity, all the
			 requirements for entitlement to which (including separation, but disregarding
			 any application requirement) would have been satisfied before the effective
			 date of this Act if this Act had then been in effect (but would not then
			 otherwise have been satisfied absent this Act) shall be made as if application
			 for such annuity had been submitted as of the earliest date that would have
			 been allowable, after such individual’s separation from service, if such
			 amendments had been in effect throughout the periods of service referred to in
			 the first sentence of paragraph (1).
					(d)Right To file on
			 behalf of a decedentThe regulations under section 4(a) shall
			 include provisions, consistent with the order of precedence set forth in
			 section 8342(c) of title 5, United States Code, under which a survivor of an
			 individual who performed service described in section 8332(b)(18) of such title
			 (as amended by section 1) shall be allowed to submit an application on behalf
			 of and to receive any lump-sum payment that would otherwise have been payable
			 to the decedent under subsection (b) or (c). Such an application shall not be
			 valid unless it is filed within 2 years after the effective date of this Act or
			 1 year after the date of the decedent’s death, whichever is later.
			3.Funding
			(a)Lump-sum
			 paymentsAny lump-sum payments under section 2 shall be payable
			 out of the Civil Service Retirement and Disability Fund.
			(b)Unfunded
			 liabilityAny increase in the unfunded liability of the Civil
			 Service Retirement System attributable to the enactment of this Act shall be
			 financed in accordance with section 8348(f) of title 5, United States
			 Code.
			4.Regulations and
			 special rule
			(a)In
			 generalExcept as provided in subsection (b), the Director of the
			 Office of Personnel Management, in consultation with the Director of Central
			 Intelligence, shall prescribe any regulations necessary to carry out this Act.
			 Such regulations shall include provisions under which rules similar to those
			 established pursuant to section 201 of the Federal Employees’ Retirement System
			 Act of 1986 shall be applied with respect to any service described in section
			 8332(b)(18) of title 5, United States Code (as amended by section 1) that was
			 subject to title II of the Social Security Act.
			(b)Other
			 regulationsThe Director of Central Intelligence, in consultation
			 with the Director of the Office of Personnel Management, shall prescribe any
			 regulations which may become necessary, with respect to any retirement system
			 administered by the Director of Central Intelligence, as a result of the
			 enactment of this Act.
			(c)Special
			 ruleFor purposes of any application for any benefit which is
			 computed or recomputed taking into account any service described in section
			 8332(b)(18) of title 5, United States Code (as amended by section 1), section
			 8345(i)(2) of such title shall be applied by deeming the reference to the date
			 of the other event which gives rise to title to the benefit to
			 refer to the effective date of this Act, if later than the date of the event
			 that would otherwise apply.
			5.DefinitionsFor purposes of this Act—
			(1)the terms
			 unfunded liability, survivor, and survivor
			 annuitant have the meanings given to them by section 8331 of title 5,
			 United States Code; and
			(2)the term
			 annuity, as used in subsections (b) and (c) of section 2,
			 includes a survivor annuity.
			6.Effective
			 dateThis Act shall take
			 effect on the first day of the first fiscal year beginning after the date of
			 the enactment of this Act.
		
